Citation Nr: 1208463	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-37 103A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE


Entitlement to service connection for arthritis of multiple joints.  


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1972 to June 1975 and from April 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

On February 21, 2012, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw from appellate review his appeal of the claim for service connection for arthritis of multiple joints.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the claim for service connection for arthritis of multiple joints by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the appeal of his claim for service connection for arthritis of multiple joints.  See statement received in February 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal of the issue of entitlement to service connection for arthritis of multiple joints is dismissed.



		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


